IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1384
                               Filed December 18, 2019


IN THE INTEREST OF M.T.,
Minor Child,

M.T., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Deborah Farmer

Minot, District Associate Judge.



      A father appeals the juvenile court order waiving the requirement that the

Iowa Department of Human Services make reasonable efforts to return his child to

his care. AFFIRMED.



      Sara Strain Linder of Bray & Klockau, P.L.C., Iowa City, for appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Anthony Haughton of Linn County Advocate, Inc., Cedar Rapids, attorney

and guardian ad litem for minor child.



      Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                          2


DOYLE, Presiding Judge.

       A father appeals the juvenile court order waiving the requirement that the

Iowa Department of Human Services (DHS) make reasonable efforts to return his

child to his care.     He contends the State failed to prove that aggravated

circumstances exist to warrant waiving the reasonable-efforts requirement. We

review his claim de novo. See In re J.S., 846 N.W.2d 36, 40 (Iowa 2014).

       The child was born in 2016. Within six months, the juvenile court removed

the child from the parents’ care because of the child’s exposure to the parents’

domestic violence. The parties stipulated to the child’s adjudication as a child in

need of assistance (CINA).

       In August 2018, after almost two years, the juvenile court authorized a trial

home placement. The parents did not fare well during this period, failing to follow

the expectations of the trial home placement plan and to maintain contact with their

Family Safety, Risk, and Permanency (FSRP) service provider. But the DHS failed

to inform the court of these failures, and the juvenile court returned the child to the

parents’ care in November 2018. The court discovered the truth of the situation in

March 2019. It scheduled a modification hearing and informed the parents it would

consider removing the child if they did not take the child to protective daycare daily

or failed to meet with the FSRP service provide regularly.

       A domestic dispute between the parents in May 2019 led the State to file

criminal charges against the father for domestic abuse assault, second offense.

The juvenile court entered a temporary order removing the child from the parents’

care before holding a hearing to consider the child’s removal, modification of prior

dispositional orders, and waiver of reasonable efforts. In its August 2019 order,
                                         3


the juvenile court placed the child in foster care and waived the requirement for

making reasonable efforts to reunify the family.

       When a child is removed from the home, the DHS must “make every

reasonable effort to return the child to the child’s home as quickly as possible

consistent with the best interests of the child.” Iowa Code § 232.102(9) (2019).

Reasonable efforts are those efforts made to eliminate the need for removal of the

child or make it possible for the child to return home. Id. § 232.102(12)(a). The

court may waive the reasonable efforts requirement when aggravated

circumstances exist. See id. § 232.102(14). Here, the court waived reasonable

efforts under section 232.102(14)(b), which allows the court to waive the

requirement if the circumstances described in section 232.116(1)(i) apply.

       The father disputes that the circumstances listed in section 232.116(1)(i)

apply. Of the three circumstances listed under that paragraph, the father only

challenges the existence of “clear and convincing evidence that the offer or receipt

of services would not correct the conditions which led to the abuse or neglect of

the child within a reasonable period of time.” Id. § 232.116(1)(i)(3). In determining

clear and convincing evidence supports such a finding, the juvenile court noted it

had already “exercised an extraordinary amount of patience” with the parents in

the hope that “with sustained support and service, [they] could somehow combine

resources to build the family they wanted, and to care for the child that they dearly

loved.” Despite this patience, the court observed that it took the parents “almost

two full years” to regain custody of the child after the first removal. Given the

parents’ performance during the trial home placement, the court was “convinced
                                          4


that no amount of additional time and no other or different services would result in

the successful, safe, and lasting reunification of the child with his parents.”

       We agree with the juvenile court’s assessment that services will not correct

the conditions that led to the child’s removal within a reasonable time. The CINA

proceedings began more than three years ago.            Although the juvenile court

returned the child to the parents’ care for a period, it would probably not have done

so if it had known “the extent of the family’s disengagement with services.” Even

so, the father is scarcely in a better position to care for the child after three years

of services than he was at the time of the child’s first removal.

       “[O]ur legislature has established a limited time frame for parents to

demonstrate their ability to be parents.” In re J.E., 723 N.W.2d 793, 800 (Iowa

2006). Once the grounds for termination have been proved, time is of the essence.

See In re A.C., 415 N.W.2d 609, 614 (Iowa 1987) (“It is unnecessary to take from

the children’s future any more than is demanded by statute.”). As we have often

said, children are not equipped with pause buttons. See In re R.J., 436 N.W.2d
630, 636 (Iowa 1989) (noting that once the time for reunification set by the

legislature has expired, “patience on behalf of the parent can quickly translate into

intolerable hardship for the children”). For more than three years, the DHS has

made reasonable efforts to return the child to the father’s care. Three years is

more than what is reasonable. Under the circumstances before us, we see no

reason to extend that time. Because aggravated circumstances exist to warrant

waiving the reasonable-efforts requirement, we affirm.

       AFFIRMED.